Matthew A. Swendiman Direct:513.629.2750 mswendiman@graydon.com January 13, 2015 VIA EDGAR U.S. Securities and Exchange Commission Filing Desk treet, N.E. Washington, DC 20549 RE: 360 Funds (the “Trust”) (File Nos. 811-21726 and 333-123290) on behalf of the Stringer Moderate Growth Fund and Stringer Growth Fund (each a “Fund” and collectively, the “Funds”) Ladies and Gentlemen: Attached please find Post-Effective Amendment No. 36 (the "Amendment") to the Trust's Registration Statement on Form N-1A (the "Registration Statement').This Amendment is being filed to (1) register shares of Stringer Moderate Growth Fund and (2) add similar account historical performance to Stringer Growth Fund. If you should have any questions or comments regarding the foregoing, please contact the undersigned at (513) 629-2750. Thank you in advance for your consideration. Very truly yours, /s/ Matthew A. Swendiman Matthew A. Swendiman, On behalf of the 360 Funds cc: Mr. Randall Linscott M3Sixty Administration, LLC 4520 Main Street Suite 1425 Kansas City, MO 64111
